ACCEPTED
                                                                            03-15-00335-CV
                                                                                    6286512
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                       7/30/2015 9:54:05 AM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                      NO. 03-15-00335-CV
                                                   FILED IN
             IN THE THIRD COURT OF APPEALS   3rd COURT OF APPEALS
        ____________________________________________
                                                 AUSTIN, TEXAS
                                                  7/30/2015 9:54:05 AM
                                                    JEFFREY D. KYLE
                     HERBERT ROLNICK                      Clerk




                               v.


                 SIGHT’S MY LINE, INC, et al

        ____________________________________________
         Accelerated Appeal from the 200th District Court
                      Travis County, Texas

           Brief of Appellee Riggs, Aleshire & Ray, P.C.
       ______________________________________________



                                     KIDD LAW FIRM
                                     819 West 11th Street
                                     Austin, TX 78701
                                     512-330-1709 (fax)
                                     Scott R. Kidd
                                     State Bar No. 11385500
                                     512-330-1713
                                     scott@kiddlawaustin.com
                                     Scott V. Kidd
                                     State Bar No. 24065556
                                     512-542-9895
                                     svk@kiddlawaustin.com

	  
	  
	  
                         TABLE OF CONTENTS

Table of Contents                                         i

Index of Authorities                                      ii

Caption                                                   1

Statement of Facts                                        1

Summary of Argument                                       7

Argument & Authorities                                    8

       Standard of Review                                 8

       No Error In Denial Of Unsworn Special Appearance   9

       Rolnick’s Contacts Meet The “Minimum Contacts”
       Test For Jurisdiction in Texas                     12

       Analysis Of The Jurisdictional Facts               15

       Fair Play And Substantial Justice                  22

Conclusion                                                25

Prayer                                                    26

Certificate of Compliance                                 26

Certificate of Service                                    27
	  
	  
	  
	  
	  
	  
	  
	  


	                                                             i	  
	  
                                       INDEX	  OF	  AUTHORITIES	  
                                                           	  
                                                       Cases	  
                                                           	  
Abilene	  Diagnostic	  Clinic,	  PLLC	  v.	  Paley,	  Rothman,	  
	        Goldstein,	  Rosenberg,	  Eig	  &	  Cooper,	  Chartered,	  
	        364	  S.W.3d	  359	  (Tex.	  App.—Eastland	  2012,	  no	  pet.)	   	                                            19	  
	  
Ahrens	  &	  DeAngeli	  v.	  Flinn,	  318	  S.W.3d	  474	  (Tex.App.—	  
	        Dallas	  2010,	  pet.	  denied)	             	      	           	   	                  	                        19	  
	  
Am.	  Type	  Culture	  Collection,	  Inc.	  v.	  Coleman,	  83	  S.W.3d	  
	        801	  (Tex.	  2002)	   	           	        	      	           	   	                  	                        14	  
	  
BMC	  Software	  Belgium,	  N.V.	  v.	  Marchand,	  	  
	        83	  S.W.3d	  789	  (Tex.	  2002)	   	             	           	   	                  	  	  	  8,	  9,	  13	  
	  
Burger	  King	  Corp.	  v.	  Rudzewicz,	  471	  U.S.	  462	  (1985)	   	                       	  	  	  	  	  22,	  23	  
	  
Casino	  Magic	  Corp.	  v.	  King,	  43	  S.W.3d	  14	  (Tex.	  App.—	  
	        Dallas	  2001,	  pet.	  denied)	             	      	           	   	                  	  	  	  	  	  10,	  11	  
	  
CSR	  Ltd	  v.	  Link,	  925	  S.W.2d	  591	  (Tex.	  1996)	           	   	                  	                        12	  
	  
Guardian	  Royal	  Exch.	  Assurance,	  Ltd	  v.	  English	  
	        China	  Clays,	  P.L.C.,	  815	  S.W.2d	  223	  (Tex.	  1991)	   	                    	  	  	  	  	  15,	  23	  
	  
Kelly	  v.	  Gen.	  Interior	  Construction,	  Inc.,	  	  
	        301	  S.W.3d	  653	  (Tex.	  2010)	   	            	           	   	                  	  	  	  	  	  12,	  13	  
	  
Kytel	  International	  Group,	  Inc.	  v.	  Rent-­‐A-­‐Center,	  Inc.,	  
	        132	  S.W.3d	  717	  (Tex.	  App.—Dallas	  2004,	  no	  pet.)	                         	                        11	  
	  
Markette	  v.	  X-­‐Ray	  X-­‐Press	  Corp.,	  240	  S.W.3d	  464	  	  
	        Tex.	  App.—Houston[14th	  Dist.]	  2007,	  no	  pet.)	   	                             	                        20	  
	  
Michiana	  Easy	  Livin’	  Country,	  Inc.	  v.	  Holten,	  	  
	        168	  S.W.3d	  777	  (Tex.	  2005)	   	            	           	   	  	  	  14,	  15,	  19,	  20	  


	                                                                                                                                           ii	  
	  
Moki	  Mac	  River	  Expeditions	  v.	  Drugg,	  
	       221	  S.W.3d	  569	  (Tex.	  2007)	   	                	       	   	   12,	  13,	  14	  
	  
Moncrief	  Oil	  International,	  Inc.	  v.	  OAO	  Gazprom,	  
	       414	  S.W.3d	  142	  (Tex.	  2013)	   	                	       	   	   	  	  	  	  	  	  	  13,	  15	  
	  
Proskauer	  Rose	  LLP	  v.	  Pelican	  Trading,	  Inc.,	  
	       2009	  WL	  242993	  (Tex.	  App.—Houston	  [14th	  Dist.]	  2009)	  	  	  20,	  22	  
	  
Prosperous	  Maritime	  Corp.	  v.	  Farwah,	  189	  S.W.3d	  389	  	  
	       (Tex.	  App.—Beaumont	  2006,	  no	  pet.)	                      	   	   	  	  	  	  	  	  	  	  10,	  11	  
	  
Retamco	  Operating,	  Inc.	  v.	  Republic	  Drilling,	  	  
	       278	  S.W.3d	  333	  (Tex.	  2009)	   	                	       	   	   	                               	  	  	  13	  
	  
Siemens	  AG	  v.	  Houston	  Casualty	  Company,	  
	       127	  S.W.3d	  436	  (Tex.	  App.—Dallas	  2004,	  no	  pet.)	          	                               	  	  	  11	  
	  
Villapando	  v.	  De	  La	  Garza,	  793	  S.W.2d	  274	  
	       (Tex.	  App.—Corpus	  Christi	  1990,	  no	  writ)	  	              	   	                               	  	  	  10	  
	  
York	  v.	  State,	  73	  Tex.	  651,	  11	  S.W.	  869	  (1889),	  
	       aff’d	  137	  U.S.	  15,	  11	  S.Ct.	  869	  (1889)	         	   	   	                               	  	  	  	  	  9	  
	  
                                               Statutes	  and	  Rules	  
                                                               	  
TEX.	  CIV.	  PRAC.	  &	  REM.	  CODE	  §17.41	                	       	   	   	                               	  	  	  12	  
	  
TEX.	  R.	  CIV.	  P.	  120a	       	          	        	     	       	   	   	                               	  	  	  	  	  9	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



	                                                                                                                                                iii	  
	  
	  
                                       NO. 03-15-00335-CV

                 IN THE THIRD COURT OF APPEALS
            ____________________________________________

                                      HERBERT ROLNICK


                                                         v.


                                   SIGHT’S MY LINE, INC, et al

            ____________________________________________
             Accelerated Appeal from the 200th District Court
                          Travis County, Texas

               Brief of Appellee Riggs, Aleshire & Ray
         ______________________________________________
	  
	        Comes	   now	   Appellee	   Riggs,	   Aleshire	   &	   Ray	   and	   files	   this	  

Appellee’s	  Brief.	  	  	  

                                       STATEMENT	  OF	  FACTS	  

	        Appellant’s	   Statement	   of	   Facts	   includes	   many	   characterizations	   of	  

the	   facts	   and	   omits	   certain	   important	   evidence.	   Accordingly,	   Appellee	  

Riggs,	  Aleshire	  &	  Ray	  offers	  its	  own	  Statement	  of	  Facts.	  

	        Sight’s	   My	   Line,	   Inc.,	   (“SML”)	   is	   a	   Florida	   corporation	   that	   was	  

engaged	  in	  the	  retail	  optical	  business	  in	  Texas.	  (CR	  389,	  390).	  	  SML	  had	  


	                                                                                                                 1	  
locations	  in	  several	  South	  Texas	  cities,	  and	  it	  did	  business	  only	  in	  Texas.	  

(CR	   390,	   514).	   	   The	   sole	   stockholder	   of	   SML	   was	   Stewart	   Lantz	  

(“Lantz”),	  a	  resident	  of	  Florida.	  	  (CR	  391)	  

	        Herbert	   Rolnick	   (“Rolnick”)	   is	   a	   lawyer	   living	   in	   Coral	   Gables,	  

Florida.	  (CR	  502).	  	  He	  has	  represented	  Lantz	  and	  entities	  in	  which	  Lantz	  

has	  been	  involved	  for	  over	  twenty	  years.	  (CR	  382).	  	  	  Rolnick	  represented	  

Lantz	  in	  the	  formation	  of	  SML.	  	  (CR	  390,	  503).	  

	        In	   2009,	   SML	   came	   under	   investigation	   by	   the	   Texas	   Health	   &	  

Human	   Services	   Commission	   related	   to	   a	   possible	   overcharge	   claim.	  	  

(CR	   389,	   548).	   	   To	   represent	   SML	   in	   that	   investigation,	   Lantz	   retained	  

Jason	  Ray	  (“Ray”),	  a	  member	  of	  Riggs,	  Aleshire	  &	  Ray	  (“RAR”).	  	  (CR	  548).	  	  

Ray	   is	   Board	   Certified	   in	   Administrative	   Law	   by	   the	   Texas	   Board	   of	  

Legal	  Specialization.	  (CR	  548).	  

	        Lantz	   had	   engaged	   in	   some	   initial	   negotiations	   with	   American	  

Optical	   Services	   (“AOS”)	   about	   a	   potential	   sale	   of	   the	   assets	   of	   SML	   to	  

AOS,	   but	   those	   negotiations	   had	   not	   progressed	   and	   Lantz	   had	  

abandoned	   the	   process.	   (CR	   503-­‐504).	   However,	   in	   June	   2012,	   Lantz	  

decided	   that	   he	   should	   again	   pursue	   sale	   of	   the	   SML	   business	   due	   to	   his	  

perception	   of	   the	   regulatory	   climate	   related	   to	   the	   business.	   (CR	   382).	  

Negotiations	  with	  AOS	  began	  again.	  (CR	  504).	  


	                                                                                                                          2	  
	        AOS	  is	  a	  Delaware	  Corporation	  with	  its	  principal	  place	  of	  business	  

in	  Nevada.	  	  The	  parties	  did	  negotiate	  a	  contract	  for	  sale	  of	  the	  assets	  of	  

SML	   to	   AOS,	   and	   that	   contract	   was	   dated	   October	   5,	   2012.	   	   Rolnick	  

represented	   SML	   in	   the	   negotiations	   and	   sale	   for	   a	   flat	   fee	   of	   between	  	  

$40,000.00	   and	   $50,000.00.	   (CR	   394,	   514).	   The	   negotiations	   for	   the	   sale	  

were	  all	  handled	  by	  Rolnick.	  (CR	  391,	  505,	  559).	  

	        On	   or	   about	   October	   1,	   2012,	   Lantz	   and	   Rolnick	   telephoned	   Ray.	  	  

(CR	   384,	   391,	   505,	   549-­‐550).	   	   They	   explained	   to	   Ray	   that	   Lantz	   had	  

contracted	  to	  sell	  the	  assets	  of	  SML,	  and	  they	  wanted	  a	  Texas	  lawyer	  to	  

review	   some	   of	   the	   documents.	   (CR	   549).	   	   There	   is	   a	   dispute	   in	   the	  

evidence	  concerning	  whether	  Ray	  informed	  Lantz	  and	  Rolnick	  that	  Ray	  

did	  not	  feel	  qualified	  to	  review	  documents	  related	  to	  an	  asset	  sale.	  	  Ray	  

testified	   that	   he	   did	   inform	   them	   of	   that	   fact	   and	   indicated	   that	   he	   did	  

not	   want	   to	   undertake	   the	   review.	   (CR	   549,551)	   	   According	   to	   Ray’s	  

testimony,	   Lantz	   and	   Rolnick	   stated	   that	   they	   wanted	   him	   involved	   in	  

the	   transaction	   anyway.	   (CR	   549).	   	   According	   to	   Lantz	   and	   Rolnick,	   they	  

were	   not	   informed	   of	   any	   limitations	   on	   Ray’s	   ability	   to	   review	   the	  

documents.	  (CR	  385,	  506).	  	  Ray	  also	  testified	  that	  he	  informed	  Lantz	  and	  

Rolnick	  that	  he	  would	  have	  another	  lawyer,	  Paul	  Browder,	  an	  attorney	  




	                                                                                                                           3	  
with	   Blazier,	   Christensen,	   Bigelow	   &	   Virr	   (“BCBV”),	   review	   the	  

documents-­‐-­‐testimony	  that	  Lantz	  and	  Rolnick	  dispute.	  (CR	  549).	  

	        Ray	   had	   one	   more	   conversation	   with	   Rolnick	   shortly	   after	   the	  

initial	   conversation	   with	   Lantz	   and	   Rolnick.	   	   Ray	   then	   received	   an	   email	  

from	   Rolnick’s	   legal	   assistant	   with	   instructions	   as	   to	   what	   Rolnick	  

wanted	  Ray	  to	  do.	  (CR	  506-­‐507,	  552).	  

                    “Mr.	   Rolnick	   is	   out	   of	   the	   country	   this	   week,	   however,	  
                    pursuant	  to	  your	  previous	  conversation	  with	  him,	  he	  asked	  
                    that	   I	   forward	   you	   a	   copy	   of	   the	   Security	   Agreement	   and	  
                    Promissory	   Note	   (which	   are	   attached	   to	   this	   email).	   	   Also	  
                    attached	   you	   will	   find	   a	   copy	   of	   the	   fully	   executed	   copy	   of	  
                    the	   Agreement	   so	   you	   have	   some	   understanding	   of	   the	  
                    transaction.	   	   Mr.	   Rolnick	   would	   like	   you	   to	   review	   the	  
                    Security	   Agreement	   and	   Promissory	   Note	   and	   confirm	   that	  
                    these	   are	   acceptable	   for	   Texas	   law,	   i.e.	   that	   they	   can	   be	  
                    recorded	  and	  that	  they	  would	  enable	  us	  to	  foreclose	  in	  the	  
                    event	  of	  a	  default.”	  (CR	  424)	  
	  
Ray	  received	  the	  executed	  contract,	  draft	  security	  agreement,	  and	  draft	  

promissory	  note.	  	  Ray	  then	  forwarded	  those	  documents	  to	  Browder	  for	  

his	   review.	   (CR	   550).	   	   Browder	   made	   comments	   and	   raised	   questions	  

with	  regard	  to	  the	  documents.	  (CR	  550).	  	  Ray	  then	  took	  those	  comments	  

and	   questions,	   incorporated	   them	   into	   an	   email,	   and	   forwarded	   them	   to	  

Rolnick.	  	  (CR	  550).	  

	        Among	  the	  provisions	  of	  the	  promissory	  note	  was	  a	  reference	  that	  

the	   security	   interest	   would	   be	   recorded	   in	   Delaware.	   	   The	   specific	  


	                                                                                                                          4	  
language	  in	  the	  promissory	  note	  stated	  “Holder	  may	  file	  a	  Form	  UCC-­‐1	  

with	  the	  Secretary	  of	  State	  of	  the	  State	  of	  Delaware	  to	  perfect	  such	  lien	  

of	   record.”	   (CR	   486).	   	   Contrary	   to	   the	   assertion	   by	   Appellant	   in	   his	  

Statement	   of	   Facts	   that	   “comments	   by	   Ray	   sent	   back	   to	   Rolnick	   in	  

Florida,	   however,	   included	   one	   indicating	   the	   UCC-­‐1	   instead	   should	   be	  

filed	   in	   Texas	   where	   the	   assets	   at	   issue	   were	   located,”	   what	   Browder	  

actually	  raised,	  and	  what	  was	  passed	  on	  in	  Ray’s	  email,	  was	  a	  question.	  	  

The	  actual	  question	  that	  was	  raised	  was	  as	  follows:	  

                    “Where	  will	  the	  assets	  be	  held?	  	  Texas,	  right?	  	  Shouldn’t	  the	  
                    UCC-­‐1	  be	  filed	  where	  the	  assets	  are	  located?”	  
	  
Rolnick	   never	   contacted	   Ray	   to	   resolve	   those	   questions.	   (CR	   508,	   553)	  

Rolnick	   proceeded	   to	   close	   the	   transaction	   on	   November	   1,	   2012,	   and	  

Ray	   had	   no	   knowledge	   of	   or	   participation	   in	   the	   drafting	   of	   the	   final	  

documents	  or	  the	  closing.	  (CR	  508-­‐510,	  560).	  

	        The	   next	   time	   Ray	   had	   any	   participation	   in	   the	   transaction	   at	   all	  

(or	  even	  knew	  that	  it	  had	  closed)	  was	  when	  he	  was	  contacted	  by	  Rolnick	  

with	   a	   direction	   to	   record	   the	   UCC-­‐1	   in	   Texas	   approximately	   two	  

months	  after	  the	  transaction	  had	  closed.	  (CR	  555-­‐556,	  560,	  562).	  	  Ray	  at	  

first	  declined	  because	  he	  did	  not	  know	  procedurally	  how	  to	  do	  so.	  (CR	  

562).	  	  Rolnick	  prevailed	  on	  Ray	  to	  do	  so	  for	  him	  since	  Ray	  was	  in	  Austin.	  



	                                                                                                                      5	  
(CR	   562).	   	   Rolnick	   sent	   the	   UCC-­‐1	   to	   Ray,	   and	   Ray	   forwarded	   it	   to	  

Browder	  for	  recordation	  at	  the	  office	  of	  the	  Secretary	  of	  State.	  	  (CR	  558).	  

	        Ray	   had	   no	   further	   contact	   with	   Lantz	   or	   Rolnick	   until	   over	   a	   year	  

later	   when	   he	   was	   contacted	   about	   AOS’s	   default.	   (CR	   560).	   	   Rolnick	  

contacted	   him	   about	   pursuing	   litigation	   to	   foreclose	   on	   the	   assets.	   (CR	  

560).	  	  Again,	  that	  was	  not	  Ray’s	  area	  of	  practice,	  and	  SML	  was	  referred	  

to	  Adams	  &	  Graham	  (“A&G”)	  to	  pursue	  the	  litigation.	  	  (CR	  387).	  

	        SML	   filed	   suit	   against	   AOS	   on	   the	   debt	   and	   to	   foreclose	   on	   the	  

security,	   to	   the	   extent	   the	   collateral	   still	   existed.	   	   At	   that	   time,	   AOS’s	  

parent	  company,	  MacEyser	  Holdings,	  filed	  for	  bankruptcy	  protection	  in	  

Delaware.	  	  SML	  filed	  a	  motion	  to	  lift	  stay	  in	  the	  bankruptcy	  proceeding.	  	  

That	   motion	   was	   denied	   on	   the	   basis	   that	   SML	   had	   not	   perfected	   its	  

security	   interest	   by	   recording	   the	   UCC-­‐1	   in	   Delaware.	   	   In	   light	   of	   that	  

ruling,	   Lantz	   contacted	   Rolnick	   and	   Ray	   concerning	   the	   issue	   of	  

perfection	  of	  the	  security	  interest.	  (CR	  512).	  	  At	  that	  time,	  Rolnick	  was	  

successful	  in	  diverting	  Lantz’s	  attention	  from	  him	  to	  Ray.	  (CR	  512-­‐513).	  

	        SML	   and	   Lantz	   then	   filed	   suit	   in	   Travis	   County	   District	   Court	  

against	  RAR,	  BCBV,	  and	  A&G.	  (CR	  3).	  	  RAR	  immediately	  joined	  Rolnick	  as	  

a	  third-­‐party	  defendant,	  and	  plaintiffs	  then	  amended	  their	  pleadings	  to	  

add	  Rolnick	  as	  a	  defendant.	  (CR	  17,	  137).	  	  In	  answer	  to	  both	  RAR’s	  third-­‐


	                                                                                                                           6	  
party	   petition	   and	   plaintiffs’	   First	   Amended	   Original	   Petition,	   Rolnick	  

filed	   unsworn	   special	   appearances.	   (CR	   23,	   147).	   	   Rolnick’s	   special	  

appearance	  was	  heard	  and	  overruled	  by	  the	  trial	  court.	  (CR	  697).	  

	  

                                       SUMMARY	  OF	  ARGUMENT	  

	        The	   requirements	   for	   filing	   a	   special	   appearance	   are	   stated	   in	  

Rule	   120a,	   Texas	   Rules	   of	   Civil	   Procedure.	   	   Strict	   compliance	   with	   the	  

rule	   is	   required.	   	   Rule	   120a	   requires	   that	   the	   special	   appearance	   be	  

made	  by	  sworn	  motion.	  	  The	  special	  appearances	  filed	  by	  Rolnick	  were	  

not	  sworn,	  and	  therefore	  were	  not	  in	  compliance	  with	  Rule	  120a.	  	  The	  

trial	   court	   does	   not	   commit	   error	   in	   overruling	   an	   unsworn	   special	  

appearance.	  

	        Jurisdiction	   of	   nonresident	   defendants	   is	   determined	   based	   on	  

whether	   the	   defendant	   has	   sufficient	   minimum	   contacts	   with	   Texas	   to	  

support	   jurisdiction	   under	   the	   Texas	   Long-­‐Arm	   Statute.	   	   Those	  

minimum	   contacts	   exist	   if	   the	   nonresident	   defendant	   has	   availed	  

himself	   of	   the	   privilege	   of	   conducting	   activities	   in	   Texas.	   	   The	   contact	  

with	   Texas	   must	   have	   been	   purposeful,	   and	   the	   defendant	   must	   have	  

sought	   some	   benefit	   from	   the	   contact.	   	   In	   addition,	   the	   assertion	   of	   such	  




	                                                                                                                        7	  
jurisdiction	   must	   comport	   with	   traditional	   notions	   of	   fair	   play	   and	  

substantial	  justice.	  

	        SML’s	  business	  was	  entirely	  a	  Texas	  operation.	  	  All	  of	  its	  business	  

activity	   was	   in	   Texas,	   and	   all	   of	   its	   assets	   (including	   its	   real	   estate	  

interests)	  were	  in	  Texas.	  	  When	  SML	  sold	  its	  assets,	  Rolnick	  negotiated	  

the	   contract	   and	   closed	   the	   transaction.	   	   He	   had	   Jason	   Ray	   review	   the	  

promissory	   note	   and	   security	   agreement,	   but	   all	   decisions	   about	  

perfection	   of	   the	   security	   interest	   were	   made	   by	   Rolnick.	   	   Rolnick	   made	  

the	   decision	   to	   record	   the	   UCC-­‐1	   in	   Texas,	   and	   Rolnick	   sent	   it	   to	   Ray	  

with	   instructions	   to	   record	   it	   in	   Texas.	   	   When	   SML’s	   purchaser	   sought	  

bankruptcy	  protection	  it	  was	  discovered	  that	  Rolnick	  had	  recorded	  the	  

UCC-­‐1	  in	  the	  wrong	  state	  to	  properly	  perfect	  that	  interest.	  	  Since	  the	  suit	  

by	  SML	  and	  its	  owner	  is	  over	  the	  failure	  to	  properly	  perfect	  that	  security	  

interest,	  Rolnick	  has	  sufficient	  contacts	  with	  Texas	  to	  be	  subject	  to	  the	  

jurisdiction	  of	  the	  Texas	  courts.	  

	  

                                     ARGUMENT	  &	  AUTHORITIES	  

                                              Standard	  of	  Review	  

	        Whether	  a	  trial	  court	  has	  personal	  jurisdiction	  over	  a	  defendant	  is	  

a	  matter	  of	  law	  and	  is	  reviewed	  de	  novo.	  	  BMC	  Software	  Belgium,	  N.V.	  v.	  


	                                                                                                                          8	  
Marchand,	  83	   S.W.3d	   789,	   794	   (Tex.	   2002).	   	   If	   the	   trial	   court	   does	   not	  

issue	   findings	   of	   fact	   and	   conclusions	   of	   law,	   all	   facts	   necessary	   to	  

support	  the	  judgment	  and	  supported	  by	  the	  evidence	  are	  implied.	  	  BMC	  

at	  795.	  

                   No	  Error	  In	  Denial	  of	  Unsworn	  Special	  Appearance	  

           Rule	  120a	  was	  adopted	  to	  address	  the	  issue	  presented	  by	  York	   v.	  

State,	   73	   Tex.	   651,	   11	   S.W.	   869	   (1889),	   aff’d	   137	   U.S.	   15,	   11	   S.Ct.	   869	  

(1889).	   	   	   The	   court	   in	   York	   held	   that	   any	   appearance,	   even	   one	   to	  

challenge	  service	  or	  jurisdiction,	  constituted	  a	  general	  appearance.	  	  This	  

resulted	   in	   there	   being	   no	   direct	   way	   that	   a	   nonresident	   defendant	  

could	   challenge	   the	   court’s	   jurisdiction	   over	   that	   defendant.	   	   That	  

continued	   to	   be	   the	   law	   in	   Texas	   until	   the	   Supreme	   Court	   of	   Texas	  

adopted	   Rule	   120a	   in	   1962.	   	   Rule	   120a	   provided	   a	   vehicle	   for	   a	  

defendant	  to	  challenge	  the	  court’s	  in	  personam	  jurisdiction	  without	  the	  

challenge	  itself	  constituting	  a	  general	  appearance.	  

           Rule	   120a	   provides	   specific	   requirements	   to	   which	   the	   special	  

appearance	  must	  conform.	  	  These	  requirements	  include,	  among	  others,	  

that	  the	  “special	  appearance	  shall	  be	  made	  by	  sworn	  motion	  filed	  prior	  

to	   motion	   to	   transfer	   venue	   or	   any	   other	   plea,	   pleading,	   or	   motion….”	  	  




	                                                                                                                              9	  
The	   motion	   must	   be	   heard	   before	   a	   motion	   to	   transfer	   venue	   or	   any	  

other	  plea	  or	  pleading.	  

          RAR	  was	  an	  original	  defendant	  in	  the	  Plaintiffs’	  Original	  Petition.	  	  

(CR	   3).	   	   Upon	   filing	   its	   original	   answer,	   Herbert	   Rolnick	   was	  

immediately	   added	   as	   a	   third-­‐party	   defendant	   by	   RAR.	   (CR	   17).	   	   Rolnick	  

filed	   a	   special	   appearance	   to	   the	   third-­‐party	   petition	   filed	   by	   RAR,	   and	  

the	   plaintiffs	   then	   amended	   and	   added	   Rolnick	   as	   an	   additional	  

defendant.	  (CR	  137).	  	  Rolnick	  again	  filed	  a	  special	  appearance	  as	  to	  the	  

plaintiff’s	   First	   Amended	   Original	   Petition.	   (CR	   147).	   	   Neither	   of	   the	  

special	   appearances	   filed	   by	   Rolnick	   were	   sworn	   as	   required	   by	   Rule	  

120a.	  	  Rolnick	  did	  file	  two	  nearly	  identical	  affidavits	  in	  conjunction	  with	  

the	   special	   appearances	   he	   filed.	   	   However,	   in	   those	   affidavits	   Rolnick	  

swears	   to	   the	   facts	   stated	   in	   the	   affidavits	   but	   does	   not	   swear	   to	   the	  

facts	  stated	  in	  the	  special	  appearances	  he	  filed.	  	  (CR	  35,	  159).	  

          Strict	   compliance	   with	   the	   rule	   governing	   special	   appearances	   is	  

required.	   	   Casino	   Magic	   Corp.	   v.	   King,	   43	   S.W.3d	   14	   (Tex.	   App.—Dallas	  

2001,	   pet.	   denied).	   	   A	   trial	   court	   does	   not	   commit	   error	   in	   denying	   an	  

unsworn	  special	  appearance.	  	  Casino	  Magic	  Corp	  at	  18;	  Villapando	  v.	  De	  

La	   Garza,	   793	   S.W.2d	   274,	   276	   (Tex.	   App.—Corpus	   Christi	   1990,	   no	  

writ);	  	   Prosperous	  Maritime	  Corp.	  v.	  Farwah,	  189	  S.W.3d	  389,	  392	  (Tex.	  


	                                                                                                                       10	  
App.—Beaumont	   2006,	   no	   pet.).	   	   When	   the	   affidavits	   attached	   to	   the	  

special	   appearance	   pleadings	   do	   not	   state	   that	   the	   facts	   set	   out	   in	   the	  

pleadings	   are	   true	   and	   correct,	   but	   instead	   state	   only	   that	   the	   facts	   in	  

the	  affidavits	  are	  true	  and	  correct,	  the	  affidavits	  do	  not	  verify	  the	  special	  

appearance.	  	  Prosperous	  Maritime	  at	  393-­‐394;	  Casino	  Magic	  at	  18.	  	  The	  

courts	  have	  routinely	  upheld	  the	  denial	  of	  a	  special	  appearance	  on	  the	  

basis	   that	   the	   nonresident	   failed	   to	   file	   a	   sworn	   motion.	   	   See	   Kytel	  

International	  Group,	  Inc.	  v.	  Rent-­‐A-­‐Center,	  Inc.,	  132	   S.W.3d	   717,	   719	   (Tex.	  

App.—Dallas	   2004,	   no	   pet.);	   Siemens	   AG	   v.	   Houston	   Casualty	   Company,	  

127	  S.W.3d	  436,	  439	  (Tex.	  App.—Dallas	  2004,	  no	  pet.).	  

          Rolnick	  did	  not	  file	  a	  sworn	  motion	  as	  required	  by	  Rule	  120a.	  	  (CR	  

23,	   147).	   	   While	   Rolnick	   did	   file	   affidavits	   in	   support	   of	   his	   motion,	   all	  

that	   the	   affidavits	   did	   was	   swear	   to	   the	   facts	   stated	   in	   the	   affidavits.	   (CR	  

35,	   159).	   	   Rolnick’s	   affidavits	   did	   not	   swear	   to	   the	   facts	   stated	   in	   his	  

special	  appearance.	  	  Rolnick’s	  special	  appearance	  was	  not	  in	  compliance	  

with	  the	  Rule,	  and	  therefore	  the	  trial	  court	  did	  not	  commit	  any	  error	  in	  

denying	  the	  special	  appearance.	  

	  

	                                         	  




	                                                                                                                             11	  
              Rolnick’s	  Contacts	  Meet	  the	  “Minimum	  Contacts”	  Test	  	  
                                   for	  Jurisdiction	  in	  Texas	  
                                                   	  
          Jurisdiction	  over	  nonresident	  defendants	  is	  governed	  by	  the	  Texas	  

Long-­‐Arm	   Statute,	   TEX.	   CIV.	   PRAC.	   &	   REM.	   CODE	   §17.41	   et	   seq.	   	   The	  

extent	  of	  the	  jurisdictional	  grant	  in	  the	  Texas	  Long-­‐Arm	  Statute	  is	  to	  the	  

fullest	   extent	   permitted	   by	   the	   federal	   constitutional	   requirements	   of	  

due	  process.	  	  Moki	   Mac	   River	   Expeditions	   v.	   Drugg,	   221	  S.W.3d	  569,	  575	  

(Tex.	  2007).	  	  

          A	   Texas	   court	   may	   exercise	   personal	   jurisdiction	   over	   a	  

nonresident	   defendant	   only	   if	   the	   requirements	   of	   both	   the	   due	   process	  

clause	   of	   the	   Fourteenth	   Amendment	   to	   the	   United	   States	   Constitution	  

and	   the	   Texas	   Long-­‐Arm	   Statute	   are	   satisfied.	   	   CSR	   Ltd.	   v.	   Link,	   925	  

S.W.2d	   591,	   594	   (Tex.	   1996).	   	   The	   assertion	   of	   jurisdiction	   over	   a	  

nonresident	   is	   proper	   and	   consistent	   with	   due	   process	   when	   the	  

nonresident	   defendant	   has	   established	   minimum	   contacts	   with	   the	  

forum	   state	   and	   the	   exercise	   of	   jurisdiction	   comports	   with	   traditional	  

notions	   of	   fair	   play	   and	   substantial	   justice.	   	   Kelly	   v.	   Gen.	   Interior	  

Construction,	   Inc.,	   301	   S.W.3d	   653	   (Tex.	   2010).	   	   The	   defendant	   has	  

established	  minimum	  contacts	  with	  the	  forum	  state	  when	  the	  defendant	  

has	   purposefully	   availed	   himself	   of	   the	   privilege	   of	   conducting	   activities	  



	                                                                                                                   12	  
within	   the	   forum	   state,	   and	   has	   thus	   invoked	   the	   benefits	   and	  

protections	   of	   the	   forum	   state’s	   laws.	   	   Retamco	   Operating,	   Inc.	   v.	  

Republic	   Drilling,	   278	   S.W.3d	   333	   (Tex.	   2009);	   Moncrief	   Oil	  

International,	  Inc.	  v.	  OAO	  Gazprom,	  414	  S.W.3d	  142	  (Tex.	  2013).	  

          The	  plaintiff	  (and	  third-­‐party	  plaintiff)	  bears	  the	  initial	  burden	  of	  

pleading	   sufficient	   allegations	   to	   bring	   the	   nonresident	   defendant	  

within	   the	   provisions	   of	   the	   Texas	   long-­‐arm	   statute.	   	   Moki	  Mac	  at	   574;	  

BMC	  Software	  at	  793.	  	  Once	  the	  plaintiff	  satisfies	  this	  burden,	  the	  burden	  

shifts	   to	   the	   nonresident	   defendant	   to	   negate	   all	   bases	   for	   personal	  

jurisdiction	  alleged	  by	  the	  plaintiff.	  	  Kelly	  v.	  Gen.	  Interior	  Constr.,	  Inc.,	  301	  

S.W.3d	  653,	  658	  (Tex.	  2010).	  

	        As	   noted	   in	   Retamco	  Operating,	  Inc,	  a	   nonresident’s	   contacts	   can	  

give	   rise	   to	   either	   specific	   jurisdiction	   or	   general	   jurisdiction.	   	   Specific	  

jurisdiction	   exists	   when	   the	   defendant	   purposefully	   avails	   himself	   of	  

conducting	   activities	   in	   the	   forum	   state,	   and	   the	   cause	   of	   action	   arises	  

from	  or	  is	  related	  to	  those	  contacts	  or	  activities.	  	  	  

	        In	   a	   specific	   jurisdiction	   analysis,	   the	   court	   must	   focus	   on	   the	  

relationship	   between	   the	   defendant,	   the	   forum,	   and	   the	   litigation.	  	  

Moncrief	  Oil,	  414	  S.W.3d	  at	  150.	  	  There	  must	  be	  a	  substantial	  connection	  

between	  the	  defendant’s	  contacts	  with	  the	  forum	  and	  the	  operative	  facts	  


	                                                                                                                   13	  
of	   the	   litigation	   itself.	   	   Moki	   Mac,	   221	   S.W.3d	   at	   585.	   	   In	   the	   specific	  

jurisdiction	   analysis,	   the	   court	   must	   focus	   on	   only	   the	   defendant’s	  

contacts	  with	  the	  forum.	  	  The	  defendant’s	  contacts	  must	  be	  purposeful	  

and	   not	   random,	   isolated,	   or	   fortuitous,	   and	   the	   defendant	   must	   seek	  

some	   benefit,	   advantage,	   or	   profit	   by	   availing	   himself	   of	   the	   jurisdiction.	  	  

Michiana	   Easy	   Livin’	   Country,	   Inc.	   v.	   Holten,	   168	   S.W.3d	   777,	   785	   (Tex.	  

2005).	  

	        The	   defendant’s	   activities,	   whether	   they	   consist	   of	   direct	   acts	  

within	   Texas	   or	   conduct	   outside	   Texas,	   must	   justify	   a	   conclusion	   that	  

the	   defendant	   could	   reasonably	   anticipate	   being	   haled	   into	   a	   Texas	  

court.	   	   Am.	  Type	  Culture	  Collection,	  Inc.	  v.	  Coleman,	  83	   S.W.3d	   801,	   806	  

(Tex.	  2002).	  	  Jurisdiction	  is	  premised	  on	  the	  notions	  of	  implied	  consent	  

that,	   by	   invoking	   the	   benefits	   and	   protections	   of	   a	   forum’s	   laws,	   the	  

nonresident	   consents	   to	   suit	   there.	   	   Michiana	   at	   785.	   	   It	   is	   the	   quality	  

and	   nature	   of	   the	   defendant’s	   contacts	   with	   the	   forum	   state,	   rather	   than	  

their	   number,	   that	   are	   important	   in	   analyzing	   minimum	   contacts.	   	   Am.	  

Type	  Culture	  Collection	  at	  806.	  

	        Specific	   jurisdiction	   is	   established	   if	   the	   defendant’s	   alleged	  

liability	   arises	   out	   of	   or	   is	   related	   to	   an	   activity	   conducted	   within	   the	  

forum	   state.	   	   Moki	   Mac	   at	   575-­‐576.	   	   When	   specific	   jurisdiction	   is	  


	                                                                                                                             14	  
asserted,	   the	   minimum-­‐contacts	   analysis	   focuses	   on	   the	   relationship	  

among	  the	  defendant,	  the	  forum,	  and	  the	  litigation.	  	  Moncreif	  Oil	  at	  150;	  

Guardian	   Royal	   Exch.	   Assurance,	   Ltd	   v.	   English	   China	   Clays,	   P.L.C.,	   815	  

S.W.2d	   223,	   228	   (Tex.	   1991).	   	   The	   focus	   is	   on	   the	   defendant’s	   conduct	  

and	  connections	  with	  the	  forum	  state	  in	  relation	  to	  the	  alleged	  liability.	  	  

Michiana	  at	  788-­‐790.	  

	        	  

                              Analysis	  Of	  The	  Jurisdictional	  Facts	  

	        Rolnick	   was	   the	   person	   in	   charge	   of	   negotiating	   and	   closing	   the	  

sale	  of	  SML’s	  assets.	  (CR	  391,	  392).	  	  All	  of	  those	  assets	  were	  located	  in	  

Texas,	   including	   SML’s	   real	   property	   interests.	   (CR	   390).	   	   Ray’s	  

participation	   in	   the	   transaction	   was	   minimal—he	  was	  asked	  to	  review	  a	  

note	   and	   security	   agreement	   to	   see	   if	   they	   could	   be	   recorded	   in	   Texas	  

and	   if	   SML	   would	   be	   able	   to	   foreclose	   upon	   default.	   	   Rolnick	   directed	  

what	  Ray	  was	  to	  do,	  and	  the	  limitations	  on	  Ray’s	  engagement.	  	  Ray	  felt	  

that	  he	  had	  been	  engaged	  by	  Rolnick.	  (CR	  556).	  

	        After	  forwarding	  comments	  and	  questions	  to	  Rolnick,	  Ray	  was	  not	  

contacted	  again	  by	  Rolnick	  to	  answer	  any	  of	  the	  questions	  that	  had	  been	  

raised	   about	   the	   documents.	   (CR	   555-­‐556).	   	   Instead,	   Rolnick	   made	   all	   of	  

the	   decisions	   about	   the	   sale	   of	   the	   Texas	   assets	   and	   closed	   the	  


	                                                                                                                  15	  
transaction	   without	   Ray	   even	   being	   informed	   that	   the	   transaction	   had	  

closed.	  

	        Approximately	   two	   months	   after	   closing,	   Rolnick	   contacted	   Ray	  

and	  requested	  that	  Ray	  record	  the	  UCC-­‐1	  for	  Rolnick	  in	  Texas.	  (CR	  555-­‐

556).	  	  The	  UCC-­‐1	  had	  been	  drafted	  or	  approved	  by	  Rolnick,	  and	  Ray	  had	  

never	   seen	   it.	   	   At	   first	   resistant,	   Ray	   eventually	   agreed	   to	   record	   the	  

document	   for	   Rolnick	   with	   the	   Secretary	   of	   State.	   (CR	   561).	   	   The	  

decision	   to	   record	   it	   in	   Texas	   was	   Rolnick’s	   decision,	   and	   Ray	   was	  

merely	  performing	  a	  favor	  upon	  Rolnick’s	  request.	  (CR	  393,	  562).	  	  It	  is	  

no	   different	   than	   if	   Rolnick	   had	   himself	   recorded	   the	   UCC-­‐l	   at	   the	  

Secretary	  of	  State.	  

	        None	   of	   this	   analysis	   focuses	   on	   the	   conduct	   of	   anyone	   but	  

Rolnick.	   	   He	   negotiated	   the	   contract	   for	   the	   sale	   of	   Texas	   assets.	   	   He	  

negotiated	   the	   sale	   of	   Texas	   real	   estate	   interests.	   	   He	   decided	   how	   to	  

obtain	  the	  security	  interest	  in	  the	  Texas	  assets.	  	  And	  most	  importantly,	  

Rolnick	  directed	  the	  recordation	  of	  the	  UCC-­‐1	  in	  Texas.	  	  	  

	        The	   plaintiffs’	   claims	   here	   are	   focused	   on	   their	   claimed	   losses	  

from	   the	   loss	   of	   those	   Texas	   assets.	   	   Their	   complaints	   relate	   to	   their	  

claimed	  security	  interests	  in	  those	  assets,	  and	  their	  particular	  complaint	  

is	  that	  the	  recordation	  of	  that	  security	  interest	  in	  Texas	  was	  negligence.	  	  


	                                                                                                                       16	  
Rolnick	   negotiated	   and	   closed	   the	   transaction,	   and	   he	   made	   all	   of	   the	  

decisions	   related	   to	   obtaining	   and	   protecting	   the	   plaintiffs’	   security	  

interests.	   	   Most	   specifically,	   Rolnick	   is	   the	   one	   who	   had	   the	   UCC-­‐1	  

recorded	  in	  Texas.	  	  	  

	        These	   are	   not	   fortuitous	   contacts	   with	   Texas.	   	   Rolnick	   was	  

certainly	  aware	  where	  all	  of	  the	  assets,	  including	  the	  real	  property,	  were	  

located	   when	   he	   undertook	   the	   representation.	   	   Rolnick	   made	   the	  

conscious	  decision	  to	  record	  the	  UCC-­‐1	  in	  Texas,	  and	  he	  is	  the	  one	  who	  

sent	  it	  to	  Texas	  for	  filing.	  	  That	  was	  certainly	  a	  purposeful	  contact,	  and	  

was	   not	   random,	   fortuitous,	   or	   attenuated.	   	   These	   are	   only	   Rolnick’s	  

contacts	   with	   Texas,	   and	   this	   analysis	   does	   not	   consider	   any	   other	  

person’s	  contacts	  or	  activities.	  

	        Rolnick	  certainly	  sought	  to	  benefit	  from	  these	  contacts.	  	  Not	  only	  

had	  he	  represented	  Lantz	  and	  his	  entities	  for	  a	  number	  of	  years,	  Rolnick	  

made	  a	  fee	  of	  over	  $40,000.00	  for	  handling	  this	  Texas	  sale.	  	  To	  say	  that	  

Rolnick	  did	  not	  seek	  or	  obtain	  any	  benefit	  from	  his	  contacts	  with	  Texas	  

(including	   the	   recordation	   of	   the	   UCC-­‐1)	   is	   to	   turn	   a	   blind	   eye	   to	   the	  

realities	  of	  the	  practice	  of	  law.	  

	        These	  contacts	  are	  directly	  related	  to	  the	  pending	  litigation.	  	  The	  

plaintiffs’	  claimed	  damages	  are	  the	  loss	  of	  the	  Texas	  assets	  that	  were	  to	  


	                                                                                                                         17	  
serve	  as	  security.	  	  The	  specific	  act	  about	  which	  the	  plaintiffs’	  complain	  is	  

the	   recording	   of	   the	   UCC-­‐1	   in	   Texas,	   an	   act	   specifically	   directed	   by	  

Rolnick.	   	   Jurisdiction	   of	   Rolnick	   is	   obvious	   based	   on	   his	   conduct	   and	  

connections	  with	  Texas	  in	  relation	  to	  this	  alleged	  liability.	  

	        Appellant	   seems	   to	   argue	   that	   the	   conventional	   analysis	   of	  

personal	   jurisdiction	   that	   applies	   to	   all	   other	   defendants	   does	   not	   apply	  

to	  Rolnick	  solely	  because	  he	  is	  a	  lawyer.	  	  According	  to	  the	  argument	  by	  

Appellant,	   there	   is	   a	   special	   “Lawyer	   Rule.”	   	   Under	   that	   “rule”	   as	  

advanced	   by	   Appellant,	   as	   long	   as	   the	   nonresident	   lawyer	   sits	   in	   his	  

office	   in	   another	   State,	   he	   simply	   cannot	   be	   subject	   to	   jurisdiction	   in	  

Texas	   no	   matter	   how	   much	   he	   has	   contact	   with	   Texas	   and	   no	   matter	  

how	  much	  those	  contacts	  are	  the	  source	  of	  the	  Texas	  litigation.	  	  That	  is	  

not	  and	  cannot	  be	  the	  law.	  

	        Lawyers	  do	  not	  get	  a	  free	  pass.	  	  The	  cases	  cited	  by	  Appellant	  for	  

his	  odd	  argument	  are	  all	  distinguishable	  on	  their	  facts.	  	  In	  fact,	  each	  of	  

those	  cases	  analyzes	  the	  jurisdictional	  issues	  just	  as	  Appellee	  has	  done	  

in	   this	   brief.	   	   In	   those	   cases,	   the	   court	   has	   analyzed	   the	   quality	   and	  

nature	   of	   the	   lawyer’s	   contacts	   with	   Texas.	   	   In	   each	   of	   those	   cases,	   the	  

court	   has	   analyzed	   the	   connections	   with	   Texas	   in	   relation	   to	   the	   alleged	  

liability.	   	   Those	   courts	   did	   not	   decide	   that	   simply	   because	   the	   lawyer	  


	                                                                                                                         18	  
was	   not	   physically	   in	   Texas	   he	   could	   not	   be	   subject	   to	   jurisdiction	   in	  

Texas.	  	  	  

	           In	   Abilene	   Diagnostic	   Clinic,	   PLLC	   v.	   Paley,	   Rothman,	   Goldstein,	  

Rosenberg,	   Eig	   &	   Cooper,	   Chartered,	   364	   S.W.3d	   359	   (Tex.	   App.—

Eastland	   2012,	   no	   pet.),	   a	   Texas	   clinic	   sued	   a	   Maryland	   law	   firm	   for	  

alleged	   malpractice	   in	   the	   preparation	   of	   a	   defined	   benefit	   plan.	   	   The	  

claim	  of	  specific	  jurisdiction	  in	  that	  case	  was	  that	  all	  of	  the	  defendants	  

“purposefully	   availed	   themselves	   of	   the	   benefits	   of	   Texas	   law	   by	   doing	  

business	  with	  a	  Texas	  entity.”	  	  In	  sum,	  what	  the	  defendant	  had	  done	  is	  

prepare	   several	   defined	   benefit	   plans	   in	   Maryland	   and	   send	   them	   to	   the	  

plaintiff	   in	   Texas.	   	   As	   the	   court	   noted,	   this	   is	   the	   “direct-­‐a-­‐tort”	  

jurisdictional	  theory	  that	  was	  rejected	  in	  Michiana.	  	  The	  court	  held	  that	  

to	   determine	   specific	   jurisdiction,	   the	   court	   had	   to	   focus	   on	   whether	  

there	  was	  a	  substantial	  connection	  between	  the	  defendant’s	  purposeful	  

contacts	   with	   the	   forum	   state	   and	   the	   operative	   facts	   of	   the	   litigation.	  	  

The	   court	   noted	   that	   Texas	   authority	   had	   focused	   on	   where	   the	   legal	  

work	  was	  performed,	  but	  the	  jurisdictional	  analysis	  on	  which	  the	  court	  

determined	  the	  case	  was	  the	  traditional	  analysis	  of	  specific	  jurisdiction.	  

	           In	   Ahrens	  &	  DeAngeli	  v.	  Flinn,	  318	   S.W.3d	   474	   (Tex.	   App.—Dallas	  

2010,	   pet.	   denied),	   a	   Washington	   and	   Idaho	   law	   firm	   was	   sued,	   along	  


	                                                                                                                    19	  
with	   others,	   for	   promoting	   an	   abusive	   tax	   shelter.	   	   The	   law	   firm	   had	  

provided	   representation	   to	   one	   of	   the	   other	   defendants	   in	   the	  

developing	   and	   marketing	   of	   the	   tax	   shelter.	   	   However,	   the	   legal	   work	  

had	   all	   been	   performed	   in	   Washington	   or	   Idaho,	   and	   only	  

communicated	   to	   a	   codefendant	   in	   Texas.	   	   The	   court	   utilized	   the	  

traditional	   analysis	   in	   determining	   that	   there	   were	   not	   sufficient	  

contacts	   with	   Texas	   to	   support	   personal	   jurisdiction.	   	   Performing	   legal	  

work	   in	   one	   state	   and	   merely	   communicating	   with	   persons	   in	   another	  

state	   is	   not	   enough	   in	   itself	   to	   support	   jurisdiction.	   	   However,	   in	   the	  

present	   case,	   Rolnick	   actually	   took	   action	   in	   Texas	   with	   regard	   to	  

perfecting	  the	  security	  interest	  in	  the	  collateral,	  and	  that	  is	  at	  the	  core	  of	  

plaintiffs’	  claims	  in	  this	  case.	  

	        Proskauer	  Rose	  LLP	  v.	  Pelican	  Trading,	  Inc.,	  2009	   WL	   242993	   (Tex.	  

App.—Houston	   [14th	   Dist.]	   2009,	   no	   pet.)	   also	   involved	   an	   abusive	   tax	  

shelter.	   	   The	   plaintiffs	   had	   been	   introduced	   to	   the	   concept	   of	   the	   tax	  

shelter	   by	   their	   accounting	   firm.	   	   The	   accounting	   firm	   had	  

recommended	   that	   the	   plaintiffs	   use	   Proskauer	   Rose	   to	   prepare	   and	  

deliver	   an	   opinion	   letter	   on	   the	   proposed	   tax	   shelter.	   	   Proskauer	   Rose	  

prepared	   drafts	   of	   the	   opinion	   letter,	   communicated	   with	   the	   plaintiffs	  

(Texas	  residents)	  and	  ultimately	  prepared	  the	  opinion	  letter	  and	  sent	  it	  


	                                                                                                                    20	  
to	   the	   Texas	   residents.	   	   However,	   all	   of	   Proskauer	   Rose’s	   work	   was	   in	  

New	   York.	   	   Again,	   the	   court	   conducted	   a	   traditional	   specific	  

jurisdictional	   analysis.	   	   Routine	   correspondence	   from	   the	   out-­‐of-­‐state	  

lawyer	   is	   not	   the	   kind	   of	   purposeful	   contacts	   that	   support	   personal	  

jurisdiction,	   and	   the	   sending	   of	   the	   opinion	   letter	   to	   Texas	   could	   not	  

support	   jurisdiction	   as	   “directing	   a	   tort	   to	   Texas”	   under	   the	   holding	   in	  

Michiana.	  	  The	  present	  case	  differs	  markedly	  from	  the	  facts	  in	  Proskauer	  

Rose.	   	   In	   the	   present	   case,	   Rolnick’s	   filing	   of	   the	   UCC-­‐1	   in	   Texas	   is	   the	  

basis	  on	  which	  the	  plaintiffs	  claim	  liability.	  

	         Markette	   v.	   X-­‐Ray	   X-­‐Press	   Corp.,	   240	   S.W.3d	   464	   (Tex.	   App.—

Houston	   [14th	   Dist.]	   2007,	   no	   pet.)	   involved	   an	   Indiana	   attorney	  

representing	   a	   Texas	   resident	   in	   an	   Indiana	   lawsuit.	   	   The	   client	   had	  

challenged	  the	  jurisdiction	  of	  the	  Indiana	  court,	  and	  that	  challenge	  had	  

been	   denied.	   	   The	   attorney	   wrote	   the	   Texas	   client	   and	   reviewed	   the	  

three	   alternatives	   available	   to	   it,	   one	   of	   which	   was	   to	   allow	   a	   default	  

judgment	  in	  Indiana	  and	  challenge	  the	  Indiana	  court’s	  jurisdiction	  when	  

the	  plaintiff	  in	  the	  Indiana	  case	  sought	  to	  enforce	  the	  judgment	  in	  Texas.	  	  

The	  client	  adopted	  that	  strategy,	  and	  it	  ultimately	  proved	  unsuccessful.	  	  

When	   the	   client	   sued	   the	   Indiana	   lawyer	   for	   malpractice	   in	   Texas,	   the	  

court	   again	   applied	   a	   traditional	   specific	   jurisdiction	   analysis	   and	  


	                                                                                                                               21	  
determined	  that	  it	  had	  to	  focus	  on	  the	  connection	  between	  the	  contacts	  

and	   the	   litigation,	   and	   it	   rejected	   the	   “direct-­‐a-­‐tort”	   theory.	   	   The	   mere	  

sending	   of	   a	   letter	   from	   one	   jurisdiction	   to	   another,	   as	   in	   Proskauer,	  

differs	   markedly	   from	   the	   filing	   of	   a	   legal	   document	   such	   as	   a	   UCC-­‐1,	  

especially	  when	  the	  filing	  of	  that	  UCC-­‐1	  is	  at	  the	  core	  of	  the	  litigation.	  

	        Under	   the	   controlling	   decisions	   by	   the	   Supreme	   Court	   of	   Texas	  

and	   the	   evidence	   in	   this	   record,	   Rolnick	   had	   sufficient	   minimum	  

contacts	   with	   Texas	   to	   subject	   him	   to	   jurisdiction	   in	   this	   case.	  	  

Accordingly,	   the	   District	   Court	   of	   Travis	   County	   has	   personal	  

jurisdiction	   of	   him,	   and	   the	   trial	   court	   correctly	   decided	   that	   the	  

minimum-­‐contacts	   requirements	   of	   the	   Texas	   Long-­‐Arm	   statute	   had	  

been	  satisfied.	  

                                  Fair	  Play	  and	  Substantial	  Justice	  

	        Even	   if	   a	   defendant	   has	   the	   minimum	   contacts	   with	   Texas	   to	  

justify	  the	  assertion	  of	  jurisdiction	  under	  the	  long-­‐arm	  statute,	  the	  court	  

cannot	  exercise	  jurisdiction	  if	  doing	  so	  would	  offend	  traditional	  notions	  

of	  fair	  play	  and	  substantial	  justice.	  	  Burger	  King	  Corp.	  v.	  Rudzewicz,	   471	  

U.S.	   462,	   477	   (1985).	   	   Only	   in	   “rare	   cases”	   will	   the	   exercise	   of	  

jurisdiction	  not	  comport	  with	  fair	  play	  and	  substantial	  justice	  when	  the	  

nonresident	   defendant	   has	   minimum	   contacts	   with	   the	   forum	   state.	  	  


	                                                                                                                        22	  
Burger	  King	  at	  471.	  	  In	  determining	  whether	  the	  assertion	  of	  jurisdiction	  

comports	  with	  fair	  play	  and	  substantial	  justice,	  the	  court	  considers	  (1)	  

the	   burden	   on	   the	   defendant;	   (2)	   the	   interests	   of	   the	   forum	   state	   in	  

adjudicating	   the	   dispute;	   (3)	   the	   plaintiff’s	   interest	   in	   obtaining	  

convenient	   and	   effective	   relief;	   (4)	   the	   interstate	   judicial	   system’s	  

interest	  in	  obtaining	  the	  most	  efficient	  resolution	  of	  controversies;	  and	  

(5)	   the	   shared	   interest	   of	   the	   several	   States	   in	   furthering	   fundamental	  

substantive	  social	  policies.	  	  Royal	  Guardian	  at	  232.	  

	       The	   burden	   on	   this	   particular	   defendant	   is	   certainly	   no	   greater	  

than	   that	   on	   any	   nonresident	   defendant	   who	   must	   defend	   himself	   in	  

another	   jurisdiction.	   	   However,	   defending	   himself	   in	   Texas	   would	   not	  

put	   a	   significantly	   higher	   burden	   on	   Rolnick	   than	   defending	   himself	   in	  

Florida,	  although	  he	  would	  probably	  have	  to	  travel	  to	  Texas	  for	  the	  trial.	  	  

While	   the	   initial	   discovery	   in	   this	   case	   was	   limited	   to	   the	   issue	   of	  

jurisdiction,	   Rolnick	   has	   already	   been	   deposed	   and	   it	   may	   not	   be	  

necessary	   to	   depose	   him	   again.	   	   Therefore,	   the	   added	   burden	   of	  

defending	   himself	   in	   Texas	   would	   be	   minimal,	   especially	   when	  

compared	  to	  the	  additional	  burden	  on	  the	  plaintiff	  and	  other	  defendants	  

in	  pursuing	  Rolnick	  in	  Florida	  in	  a	  separate	  case.	  




	                                                                                                                 23	  
	        The	   interests	   of	   Texas	   in	   adjudicating	   the	   dispute	   certainly	  

outweigh	   the	   interests	   of	   any	   other	   state	   in	   adjudicating	   this	   dispute.	  	  

This	  dispute	  involves	  interests	  in	  Texas	  assets,	  including	  real	  property.	  	  

The	   dispute	   involves	   the	   application	   of	   Texas	   law,	   and	   the	   dispute	  

involves	   the	   adjudication	   of	   the	   liability	   of	   three	   Texas	   entities.	   	   Since	  

Rolnick	   is	   the	   one	   largely	   (if	   not	   solely)	   responsible	   for	   any	   failure	   to	  

comply	   with	   the	   standard	   of	   care,	   Texas	   has	   a	   significant	   interest	   in	  

adjudicating	  the	  liability	  of	  all	  the	  parties	  in	  one	  suit.	  

	        The	   plaintiff	   can	   only	   get	   jurisdiction	   of	   RAR,	   BCBV,	   and	   A&G	   in	  

Texas.	   	   While	   the	   plaintiffs	   are	   Florida	   residents,	   the	   plaintiffs	   must	  

litigate	   their	   claim	   against	   the	   Texas	   defendants	   in	   Texas.	   	   It	   is	   certainly	  

more	   convenient	   for	   the	   plaintiffs	   to	   litigate	   one	   case	   against	   all	   of	   the	  

defendants	   in	   Texas	   than	   to	   litigate	   one	   case	   in	   Texas	   against	   three	  

Texas	  defendants	  and	  one	  case	  in	  Florida	  against	  one	  Florida	  defendant.	  	  

Additionally,	   RAR	   is	   the	   party	   who	   initially	   joined	   Rolnick	   in	   this	  

litigation.	   	   It	   is	   certainly	   more	   convenient	   and	   effective	   for	   RAR	   to	  

litigate	  one	  case	  in	  Texas	  than	  to	  have	  to	  defend	  the	  case	  in	  Texas,	  and	  if	  

an	  adverse	  result	  is	  reached,	  pursue	  a	  separate	  case	  against	  Rolnick	  in	  

Florida.	  




	                                                                                                                         24	  
	           For	  the	  interstate	  judicial	  system,	  the	  most	  efficient	  resolution	  of	  

this	   dispute	   is	   to	   dispose	   of	   it	   in	   one	   trial.	   	   Since	   the	   Texas	   defendants	  

are	  only	  amenable	  to	  jurisdiction	  in	  Texas,	  the	  most	  efficient	  resolution	  

is	   to	   try	   one	   case	   in	   Texas	   against	   all	   defendants,	   including	   Rolnick,	  

rather	   than	   try	   one	   case	   in	   Texas	   and	   potentially	   multiple	   cases	   in	  

Florida.	  	  	  

             It	   is	   the	   rare	   case	   indeed	   when	   asserting	   jurisdiction	   over	   a	  

nonresident	   offends	   the	   traditional	   notions	   of	   fair	   play	   and	   substantial	  

justice	   if	   the	   defendant	   has	   sufficient	   minimum	   contacts	   to	   support	  

jurisdiction.	  	  This	  is	  not	  that	  rare	  case.	  	  Rolnick	  has	  sufficient	  minimum	  

contacts	   with	   Texas	   to	   support	   the	   assertion	   of	   jurisdiction,	   and	   the	  

assertion	   of	   that	   jurisdiction	   does	   not	   offend	   traditional	   notions	   of	   fair	  

play	  and	  substantial	  justice.	  

                                                      CONCLUSION	  

	           The	   transaction	   out	   of	   which	   this	   case	   grows	   was	   a	   Texas	  

transaction	   involving	   Texas	   assets	   and	   Texas	   real	   property	   interests.	  

Rolnick	   was	   the	   person	   who	   negotiated	   the	   contract,	   prepared	   all	   of	   the	  

documents,	   closed	   the	   transaction,	   and	   determined	   to	   record	   the	  

security	   interest	   in	   Texas.	   	   Rolnick’s	   contacts	   with	   Texas,	   especially	   in	  

the	   all-­‐important	   recording	   of	   the	   UCC-­‐1	   in	   Texas,	   were	   not	   fortuitous	  


	                                                                                                                              25	  
but	  rather	  were	  deliberate.	  	  If	  recording	  the	  UCC-­‐1	  in	  Texas,	  as	  Rolnick	  

did,	  is	  the	  basis	  of	  liability,	  then	  Rolnick	  certainly	  had	  minimum	  contacts	  

with	  Texas.	  	  If	  the	  plaintiffs	  are	  going	  to	  assert	  that	  there	  was	  negligence	  

in	   the	   way	   the	   security	   interest	   was	   perfected	   by	   filing	   in	   Texas,	   then	  

Rolnick	   needs	   to	   answer	   for	   that	   act.	   	   It	   is	   only	   fair	   and	   just	   that	   he	   be	   a	  

party	  to	  this	  proceeding.	  

                                                                PRAYER	  

	          Wherefore,	   Appellee	   Riggs,	   Aleshire	   &	   Ray	   prays	   that	   the	   court	  

affirm	  the	  order	  of	  the	  trial	  court	  denying	  Rolnick’s	  special	  appearance.	  

                                                                                     KIDD LAW FIRM
                                                                                     819 West 11th Street
                                                                                     Austin, TX 78701
                                                                                     512-330-1709 (fax)
                                                                                     /s/Scott R. Kidd
                                                                                     Scott R. Kidd
                                                                                     State Bar No. 11385500
                                                                                     512-330-1713
                                                                                     scott@kiddlawaustin.com
                                                                                     Scott V. Kidd
                                                                                     State Bar No. 24065556
                                                                                     512-542-9895
                                                                                     svk@kiddlawaustin.com

                                                Certificate of Compliance

     This brief complies with the type-volume limitations of Texas Rule of
Appellate Procedure 9.4. This brief was prepared using Microsoft Word for
MAC, and exlusive of the exempted portions listed in Rule 9.4 contains
5157 words.
                                           /s/Scott R. Kidd


	                                                                                                                                            26	  
                          Certificate of Service

      A copy of this brief has been served on Ruth Malinas, J. Hampton
Skelton, Michael Johnson, and Robert Valdez through the electronic filing
system this 29th day of July, 2015.

                                                   /s/Scott R. Kidd


                                    	  

	     	  

	     	  

	  

	  




	                                                                    27